Thompson, J.
(dissenting). In its purpose, nature and effect the prior judgment is declaratory only. It remained inchoate until rendered effective in fact by the performance of the conditions it imposed. It could not be enforced by execution. Inherently its terms had to be performed prior to the death of the insured. After *574this event the rights of the beneficiary became vested, and it became ineffectual for any purpose. The rights of the beneficiary were not cut off by the judgment itself. This could only be done by the actual surrender of the policy and payment of the money before the death of the beneficiary. By this means only could the provisions of the insurance contract be satisfied and terminated.
Judgment affirmed, with one bill of costs against the appellants.